Citation Nr: 0710850	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  03-24 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active service from August 1976 to February 
1979.

This case initially came before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia. 

In a September 2005 decision by the Board, it was determined 
that new and material evidence had been received to reopen a 
claim for service connection for a chronic acquired 
psychiatric disorder.  The issue was remanded for further 
development and de novo review.  It has been returned to the 
Board for review. 

In September 2005, the veteran requested benefits regarding 
§ 1151 benefits.  The RO has initiated development on this 
claim but the actions are incomplete.  These matters are 
referred to the RO for further appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As referred to above, the Board remanded this case for 
additional development including VA examination.  In a 
statement received in October 2005, the veteran indicated 
that he would not be willing to undergo VA examination.  VA 
examinations were scheduled in November 2005, April 2006, and 
July 2006 at the VA facility in Gainesville, Florida.  The 
veteran failed to report to the scheduled examinations.  

In a letter received in February 2006, the veteran indicated 
his willingness to undergo examination at the VA facility in 
Jacksonville, Florida.  In statements dated in January 2007, 
the veteran's representative argued that on analysis of the 
October 2005 letter, the veteran was only refusing to undergo 
a fee-based examination.  The representative requested that 
the veteran be rescheduled for examination at the VA facility 
in Jacksonville, Florida.  As otherwise set out, due to 
appellant's late reported willingness to report to a 
psychiatric examination, the Board will provide this final 
opportunity.  FAILURE TO REPORT FOR THIS EXAMINATION WILL 
RESULT IN A DECISION ON THE EVIDENCE OF RECORD.

Appellant was also to provide signed releases for the RO to 
obtain private medical records.  He also failed to provide 
either the records of the signed releases.  As the case is 
otherwise being remanded, appellant will be afforded an 
additional opportunity to submit the records or the releases.

In light of the duty to assist, the RO/AMC should reschedule 
examination at the VA facility in Jacksonville, Florida.  The 
veteran is advised that failure to report for a scheduled VA 
examination may have adverse consequences including the 
possible denial of his claim.  38 C.F.R. § 3.655; Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to complete and 
return the appropriate releases for the 
medical records of Drs. "N.N." and/or 
"F.R." of the Western Tidewater Mental 
Health Center.  Then, request that they 
provide all clinical records relating to 
the veteran's psychiatric treatment.

2.  Request the veteran to provide the 
names and addresses for any other private 
clinical sources and approximate dates of 
treatment or evaluation of any psychiatric 
disorder since January 2002.  Upon receipt 
of the appropriate releases, request all 
private treatment records indicated, if 
any, and associate all received with the 
file.

3.  After any additional evidence has been 
obtained, and whether or not records are 
obtained, schedule the veteran for a VA 
psychiatric examination, at the VA medical 
center Jacksonville, Florida, to determine 
the nature and etiology of any psychiatric 
disorder present.  The claims folder must 
be made available to the VA examiner, and 
the examiner is asked to review the claims 
folder, including all diagnoses of 
psychiatric disorders, and indicate that 
such review has taken place.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner should first identify the 
nature of any psychiatric disorder or 
disorders the veteran currently has.  
Then, for any identified psychiatric 
disorder, indicate whether it is at least 
as likely as not that the disorder is 
related to the psychiatric problems the 
veteran experienced during service, or is 
otherwise related to service.  If no 
opinion can be rendered, an explanation 
should be set forth discussing why a 
response is not possible or feasible.  If 
no psychiatric disorder is clinically 
established, that too should be set forth 
in the claims file.

If an examination form is used to guide 
the examination, the submitted examination 
report must include the questions to which 
answers are provided.

4.  If the veteran does not report for the 
scheduled examination, the RO/AMC should 
make arrangements for the claims folder to 
be forwarded to an appropriate VA 
physician to enter an opinion as to 
whether it is more likely than not that 
there is a chronic acquired psychiatric 
disorder related to service.  If an 
opinion cannot be entered based on the 
records on file, this should be noted. 

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




